Title: To John Adams from Benjamin Hichborn, 28 October 1775
From: Hichborn, Benjamin
To: Adams, John


     
      Cambridge 28 Octr: 1775
      Dear Sir
     
     If tears of blood were to follow my pen, they wou’d but faintly marke the distressing anxiety I have suffered for near three months past, to be betrayed into a situation which equally exposed me to the Insults of my Enemies and the Suspicions or Contempt of my Friends, by a Scoundrel whose base duplicity, I coud neither expose or counteract, excited feelings, which often proved too severe a trial for my utmost fortitude. I have been a week in the Country and till now have not had resolution enough to write you a line. I have So much to communicate, that at present I shall only relieve my Mind of what I cannot contain. It was generally presumed (and I confess with the greatest apparent reason) that the discovery of those letters was owing to my imprudence—imprudence in such a Case I shoud esteem a Crime, and a crime of such a nature as, in myself, I coud never pardon. The circumstances were shortly these. When we came to New York, contrary to our expectations, we found a packet-boat waiting for Passengers, and in the opinion of every one there was not the least danger in crossing the Sound, we accordingly took passage for New-Port, and I never saw more reason for destroying your letters till the second day we had been on board the Man of war, than there was for throwing them in the River Delaware. Capt. Ayscough Received us on board the Ship with the greatest politeness and Civility, making a thousand apologies for the rough treatment he had given us, said his object was the Sailors, who were in the boat with us, and was very sorry he had stopt us in our passage. This continued till the next day, when his Conduct suddenly wore quite a different appearance. I told Mr. White, that Scoundrel Stone, (a person who formerly was Clerk to Henry Lloyd, and came passenger with us from New York) had given Ayscough some information which had produced this Change in his conduct, and it was time for me to secure my letters, I had before this secreted them in a part of the Ship where I thought them perfectly safe. I immediately loaded them with money of the least value I had about me intending to drop them over board in the Evening. We (Mr. White and myself) were then told that we must look upon ourselves as prisoners, and while Mr. Stone was caressed in the Cabin, we had a Centinel over us. However I had then, not the least doubt of eluding their Strictest scrutiny—my plan I thought was compleat and ensured me success; I had provided a couple of blank letters directed to General Washington and Coll. Warren, which in Case Stone shoud acknowledge himself the Informer and confront me with his declaration, I intended to deliver them up with seeming reluctance and pretend I had concealed them through fear. Just as the boat was preparing to carry our baggage on board Capt. Wallace for examination a Gentleman who came passenger with us from New York sent on board for a trunk which we thro’ mistake had taken for our own, this circumstance looked so favourable that I coud not avoid seizing it to get the letters on shore. I opened the trunk with my own key, put the letters in the folds of the Gentlemans Linen and with some difficulty locked it again, when the trunk came upon deck the Lieutenant mistook it for mine put it into the boat with the rest of our things and rowed off immediately on board the other Ship. By such a mere accident as this did the letters fall into their Hands. The next day an Officer told Mr. White that he heard Stone giving the Capt. information of the Letters, or we shoud never have been searched or suspected. General Washington does not yet appear altogether Satis­fied with my Conduct. The only Satisfaction I have at present arises from the generous Reception I met with from Coll. Warren, but my anxiety to know your Sentiments of the part I have taken prevents my attention to any thing else. I am Sensible of the injustice I do you in harbouring the least diffidence of your generosity, but at the same time I know your nice feelings must receive such a shock from having your confidential observations, upon such delicate Subjects exposed, that the Reflection gives me the keenest pain. General Washington and the World, may think meanly of me, but suffer me to say without the appearance of adulation, possessed of your Confidence of favourable opinion, I can be happy under their united frowns. Nothing but a line of approbation from you can restore me to myself. Let me intreat you, if from no other motives but pity, to send me a short letter by the Post, and I will then open myself to you with the greatest freedom. Enclosed you have a rude plan of a design which I am satisfied may be carried into execution with the greatest ease. I propose communicating it to the Genl. through Mr: Bowdoin. I am Sir your unhappy but Sincere Friend
     
      B Hichborn
     
    